 1 MCGREGOR W. SCOTT
   United States Attorney
 2 RICHARD J. BENDER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5 Attorneys for Plaintiff
   United States of America
 6

 7                                  IN THE UNITED STATES DISTRICT COURT

 8                                     EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                            CASE NO. 2:16-CR-0067 JAM
10
                                     Plaintiff,           STIPULATION AND ORDER CONTINUING
11                                                        SCHEDULE FOR SENTENCING
                               v.
12
     OSVALDO HERNANDEZ,
13
                                    Defendants.
14

15
               Sentencing is presently scheduled for Tuesday, February 26, 2019. However, the Presentence
16
     Report has not yet been prepared and additional time will be needed to prepare for sentencing. Counsel
17
     and the Probation Officer suggest the following dates:
18
               Draft PSR issued:                                        March 5, 2019
19
               Written informal objections:                             March 19, 2019
20
               Final PSR issued:                                        March 26, 2019
21
               Formal Objections to PSR:                                April 2, 2019
22
               Response or statement of non-opposition:                 April 9, 2019
23
               Judgment and Sentence:                                   April 16, 2019 at 9:15 a.m.
24
     //
25
     //
26
     //
27
     //
28


          STIPULATION CONTINUING SENTENCING SCHEDULE      1
 1    Dated: February 20, 2019                           MCGREGOR W. SCOTT
                                                         United States Attorney
 2

 3                                                 By: /s/ RICHARD J. BENDER
                                                       RICHARD J. BENDER
 4                                                     Assistant United States Attorney
 5

 6 Dated: February 20, 2019                           /s/ Noa Oren (by RJB)
                                                            NOA OREN
 7                                                    Attorney for Osvaldo Hernandez
 8

 9
     It is so ORDERED,
10
     this 21st day of February, 2019                         /s/ John A. Mendez_______
11                                                           JOHN A. MENDEZ
                                                             U.S. District Court Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      STIPULATION CONTINUING SENTENCING SCHEDULE     2
